Title: To Benjamin Franklin from William Hodgson, 12 May 1780
From: Hodgson, William
To: Franklin, Benjamin


Dear sir
London 12 May 1780
I reced in course your favor of the 11th Ultimo, the Substance of which I communicated immediately to the Board of Sick & Hurt, but as what may hereafter be determined upon depends in a great measure upon the French Minister, the Board were of Opinion it wou’d be better to wait those further explanations (which you promised to send to Mr Hartley per first post after receiving them from Monsieur de sartine) & lay the whole before the Admiralty at one View, I have seen mr Hartley many Times & he is at this hour without a Line from you or any Intelligence on the Subject—here therefore it rests & must rest, untill you enable us by Monsr de sartines Letter to take some further Steps. I hope it will not be long e’er you can give us some Satisfactory explanations— I will just observe that there seems in the board a very great reluctance to accept French captured prisoners in leiu of American captured ones. I urged to them that to me it appeared as if they had first adopted the Idea in regard to the prisoners in Holland & that they cou’d not with propriety disclaim it elswhere, but you know much better than I that it avails little to urge any Arguments if there is not a previous disposition to hearken to them— As you express a desire to hear some further particulars about Williams I will as briefly as possible state to you the Affair— During Mr. Horne’s confinement for the supposed Libel, the Circumstances of which you are well acquainted with, I used frequently to spend the Evening with him—in Conversation he asked me If I coud convey to you a small parcell from a Literary Man— I said I believed I coud, he said there woud be nothing political nor any thing improper for the most Timorous person to take charge of & that the Letters were mere matters of Books & woud be left open—he never mentioned to me that it was for Mr David Williams that he made the request, however upon his sending me the parcell I found it was from Mr Williams with some of his proposals for printing his Lectures accompanied with two Letters one for you & another for Dr Bancroft both left open on purpose by Mr Horne, order that I might see there was nothing improper to be conveyed—all this Time Mr Williams was wholly ignorant that it was to me Mr Horne had applyed for the Conveyance— Upon reading the Letter to you, he stated the meeting at your Lodgings respecting the Liturgy & then added all those who so met him had Slunk off—conveying the Idea that he had been ill treated & decieved— Now as this was a gross falshood allmost every man (except Mr Whitehurst) having subscribed to & supported him— I wrote him a Letter complaining of the misrepresentation & added that I coud not possibly forward that Letter without forwarding at the Same Time such an explanation of the Affair to you as woud not tend to his Credit or reputation, this was a thunder Clap to him he was unable even to make an Apology, he withdrew however the first Letter & wrote another in general Terms, which I forwarded by Mr Ridley— This lay brooding upon his mind & his spleen had Vent in an Abusive paragraph or Letter in the Morning post which I inclose you as a Curiosity you will see that in order to blacken me you are introduced & others to whose Principles at least he professed attachment, but Revenge knocks down all these Barriers— You will naturally ask how it came to be known that he was the Author—for Answer I can only say, there were traced home to him such concurring Circumstances as left not a doubt in the Mind of any one of the Club that he was the Author alltho it woud not amount to legal proof before a Jury. The consequence was he was given to understand his presence wou’d be no longer agreable at Slaughters, we are without any News for a long Time from America. I am with great Respect Dr sir Yours sincerely
William Hodgson

P.S. Mr Whitehurst desired me to ask you if his book was got to your hands he sent it by some Compte or other whose Name I forget
Dr Franklin

  
Notation: W Hodn.
